DETAILED ACTION
This office action is in response to amendment filed on 9/15/2021.
Claim 1 is amended.
Claims 1 – 5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 3 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kokubo (USPAT 7123945, prior art part of IDS dated 5/7/2019), in view of Krikorian et al (US 20070003224, prior art part of IDS dated 5/7/2019, hereinafter Krikorian), in view of Cain (US 20050183017, prior art part of IDS dated 5/7/2019), and further in view of Tai et al (US 20040061723, hereinafter Tai).


performing the first work process and displaying the user interface of the first work process on a display of the mobile terminal; (Kokubo col 11, lines 3 – 18: activating and run web browser application in the main display unit 122, when the web browser is activated, automatically generate the icon 10 for the web browser and displayed the icon on the sub-display unit 142.)
receiving a first user command for selecting the second work process while the first work process is performed; displaying, in response to the first user command, an icon corresponding to the second work process on the display of the mobile terminal; (Kokubo col 11, lines 34 – 40 & col 11, line 49 – col 12, line 6: if a different application such as email software is activated but the icon is not displayed on the sub-display unit 142, manually generate icon for email application using operation keys and the like and display the generated icon in sub-display unit 142; col 11, lines 1 – 5: applications are activated using a predetermined operation performed with the input/call key 162 or the operation key 164.)
receiving a second user command for selecting the displayed icon corresponding to the second work process; performing the second work process and displaying the user interface of the second work process; (Kokubo col 10, lines 24 – 35 & Fig. 8B - 8C: scrolls to desired icon (A) and selects it; col 11, lines 41 – 48: if the icon is displayed on the sub-display unit 142, switching to the application software corresponding to the icon, and the email screen is displayed on the main display unit 122.)
wherein the user interface of the first work process, the icon corresponding to the second work process, the user interface of the second work process, and the control menu for controlling the first work process are displayed on the same display of the mobile terminal; (Kokubo col 10, lines 4 – 9 and fig. 8B – 8C: processing of the activated task B is started on the main region 122a, and the task B is displayed on the main display unit 122, at the same time, processing of the task A is continued in the sub-region 142a in the memory, and the most recent states are monitored by the pointer p.)

Kokubo did not explicitly disclose:
receiving a third user command for activating a control menu for controlling the first work process while the user interface of the second work process is displayed on the display of the mobile terminal; 
and receiving a fourth user command for controlling the first work via the control menu, 2Application No.: 16/405,803 Reply dated November 30, 2020 Response to Non-Final Office Action of July 29, 2020 
wherein a display area of the user interface of the first work process encompasses a display area of the icon corresponding to the second work process,
and wherein one or more icons corresponding to respective one or more second work processes have a predetermined uniform size.

However, Krikorian teaches:
(Krikorian figure 2 and [0022]: active area 210 where user can interact with any of a variety of applications (mapped to the claimed screen of the second work process is displayed), media player 150 (mapped to the claimed first process) that may exist within the active area 210 (examiner note that Kokubo teaches the application that is not in the focus can be executed unseen in the background instead); [0023]: receiving commands from a user to dock the media player 150 (mapped to the claimed third command); figure 3 and [0024]: when the media player 150 is put in the docked mode (mapped to the claimed control menu)… like the media player window 220, the media player sidebar 230 may also include user controls for adjusting the video content received…) 
It would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teaching of Krikorian into that of Kokubo in order to activating a pop-up for controlling a predetermined function of the first work process in response to a third command, while the screen of the second work process is displayed; and controlling the predetermined function of the first work process through the activated pop-up in response to a fourth command. Kokubo figures 8B – 8C teaches the process executing in the main display region can be switched to be executed in a background while another program can be executed in the main region. Krikorian [0022] – [0024] teaches the undocked media player (similar to the claimed first task executed in the background) 
Reply dated November 30, 2020 Response to Non-Final Office Action of July 29, 2020
Cain teaches: 
wherein a display area of the user interface of the first work process encompasses a display area of the icon corresponding to the second work process. (Cain figure 9A and [0083] – [0085]: teaches a mini UI executing on top of the normal display area 903. Examiner notes that when combined with Kokubo and Krikorian, the mini UI 902 would corresponds to display area corresponding to the second work process, and the display area 903 corresponds to display area of the user interface of the first work process.)
It would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teaching of Cain into that of Kokubo and Krikorian in order to have the display area of the user interface of the first work process encompasses a display area of the icon corresponding to the second work process. Kokubo figure 14 and col 14, line 52 – col 15, line 12 teaches an alternative embodiment where the main and sub display area are part of the same screen. Although Kokubo figure 14 shows the main and sub display regions are vertical to each other, one of ordinary skill can easily see that alternative display methods, such as having a sub display region occupy a corner of the main display region, can be used as well and is functional equivalent to each other, and is therefore rejected under 35 USC 103.

Tai teaches:
and wherein one or more icons corresponding to respective one or more second work processes have a predetermined uniform size. (Tai figure3 and [0022] – [0023]: “The first system tray area 20 is defined along the right side of a toolbar 14 placed, which is placed along the bottom of the desktop 13, and the first system tray area 20 displays three small icons 21, 22 and 23 with 16.times.16 pixel sizes… The second system tray area 30 is also defined in toolbar 14, and is placed on the left side of the first system tray area 20. The second system tray area 30 displays large icons 31, 32, 33 with 32.times.32 pixel sizes”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Tai into that of Kokubo, Krikorian and Cain in order to have the one or more icons corresponding to respective one or more second work processes have a predetermined uniform size. Kokubo figure 3 for example teaches a sub display region 142 comprises plurality of icons 10, of similar sizes to fit onto the sub display region 142. Nevertheless, Tai teaches that the icons representing tasks would be of a predetermined uniformed size depends on the which task tray the icon is currently residing. The combination of reference would allow the small screen of the mobile device to be more efficiently divided and displayed for multi-tasking purposes and is therefore rejected under 35 USC 103.

As per claim 2, Kokubo, Krikorian, Cain and Tai further teach:
(Kokubo col 11, lines 34 – 40 & col 11, line 49 – col 12, line 6: if a different application such as email software is activated but the icon is not displayed on the sub-display unit 142, manually generate icon for email application using operation keys and the like and display the generated icon in sub-display unit 142; col 11, lines 1 – 5: applications are activated using a predetermined operation performed with the input/call key 162 or the operation key 164.)

As per claim 3, Kokubo, Krikorian, Cain and Tai further teach:
The method of claim 1, wherein the control menu for controlling the first work process is placed over a certain portion of the user interface of the second work process. (Krikorian figure 2 and [0022]: active area 210 where user can interact with any of a variety of applications (mapped to the claimed screen of the second work process is displayed), media player 150 (mapped to the claimed first process) that may exist within the active area 210 (examiner note that Kokubo teaches the application that is not in the focus can be executed unseen in the background instead); [0023]: receiving commands from a user to dock the media player 150 (mapped to the claimed third command); figure 3 and [0024]: when the media player 150 is put in the docked mode (mapped to the claimed control menu)… like the media player window 220, the media player sidebar 230 may also include user controls for adjusting the video content received…)


The method of claim 1, wherein the first work process and the second work process are concurrently performed by a multiprocessing unit processing the first work process and the second work process alternately at regular time interval. (Kokubo col 10, lines 4 – 9 and fig. 8B – 8C: processing of the activated task B is started on the main region 122a, and the task B is displayed on the main display unit 122, at the same time, processing of the task A is continued in the sub-region 142a in the memory, and the most recent states are monitored by the pointer p.)


Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kokubo, Krikorian, Cain and Tai, and further in view of King (US 20050229103, prior art part of IDS dated 5/7/2019).

As per claim 4, Kokubo, Krikorian, Cain and Tai did not teach:
The method of claim 3, wherein the control menu for controlling the first work process is brighter than the user interface of the second work process.
However, King teaches:
The method of claim 3, wherein the control menu for controlling the first work process is brighter than the user interface of the second work process. (King [0078]: if an icon is active, it will be shown as brighter. Thus when combined with Kokubo col 11, lines 3 – 18, wherein the phone has just been turned on and the browser application is the only program activated and thus the only icon presented in the sub-display area, the web browser application icon would be brighter than the actual screen of the web browser application shown in the main display area.)
It would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teaching of King into that of Kokubo, Krikorian, Cain and Tai in order to have an item of the first work process is displayed brighter than the screen of the first work process. Kokubo col 11, lines 3 – 18 teaches after the phone is powered on, activating and run web browser application in the main display unit 122, when the web browser is activated, automatically generate the icon 10 for the web browser and displayed the icon on the sub-display unit 142, thus Kokubo teaches initially, only he web browser icon is displayed in the sub-display area while the actual screen of the web browser application is shown in the main display area. Thus combining the teaching of King into the existing prior art would allow the web browser icon to be brighter than the actual screen of the web browser to easily distinguish the icon from the screen, such combination would enhance the user friendliness of the phone UI.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196